Citation Nr: 1624411	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for patellofemoral syndrome with degenerative joint disease of the left knee prior to November 14, 2012 and in excess of 10 percent thereafter.   

2.  Entitlement to an increased disability rating in excess of 10 percent for chondromalacia with degenerative joint disease of the right knee.  

3.  Entitlement to an initial disability rating in excess of 20 percent for right knee instability.  

4.  Entitlement to an initial disability rating in excess of 20 percent for left knee instability.   

5.  Entitlement to service connection for bilateral flat feet (pes planus).

6.  Entitlement to service connection for a right ankle disability.  

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected fracture of the left fifth metatarsal (claimed as left foot condition).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1991 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded this matter for additional development in October 2013.  The development ordered in October 2013 remand included affording the Veteran VA examinations. The development has been completed with respect to the claims being decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2013 remand, the Board considered the issues of entitlement to service connection for a bilateral ankle disability and service connection for a skin condition.  In a February 2014 rating decision, the RO granted service connection for pseudofolliculitis barbae and left ankle strain.  This represents a full grant of benefits with regard to the issues of service connection for a skin condition and service connection for a left ankle disability.  The issue of entitlement to service connection for a right ankle disability remains on appeal. 

A February 2014 rating decision granted separate 10 percent disability ratings for left and right knee instability from July 2007.

The issues of entitlement to service connection for bilateral flat feet and service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, degenerative joint disease of the left knee has been manifested by arthritis and painful motion, flexion to 95 degrees or greater and full extension of the knee.

2.  Throughout the appeal period, degenerative joint disease of the right knee has been manifested by arthritis and painful motion, flexion to 95 degrees or greater and full extension of the knee.   

3.  Throughout the appeal period, left knee instability has been no more than moderate.   

4.  Throughout the appeal period, right knee instability has been no more than moderate.   

5.  Throughout the appeal period, fracture of the left fifth metatarsal has resulted in no more than moderate impairment of the left foot.  
CONCLUSIONS OF LAW

1.  Prior to November 14, 2012, the criteria for a 10 percent rating for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  From November 14, 2012, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

4.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257 (2015).

5.  The criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257 (2015).

5.  The criteria for a rating in excess of 10 percent for fracture of the left fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-84 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A March 2008 letter provided the Veteran with notice regarding his increased rating claims, in accordance with Vazquez.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims. The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.   The Veteran was afforded VA examinations of his knees in March 2008, November 2012 and December 2013.  He had examinations of his left foot in November 2012 and December 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's bilateral knee and left foot disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a Board hearing in May 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Degenerative Joint Disease of the Left and Right Knees

A February 1996 rating decision granted service connection for right and left knee disabilities.  A 10 percent disability was assigned for the right knee from December 1995.  A non-compensable disability was assigned for the left knee from December 1995.  

A claim for an increased rating for bilateral knee disabilities was received in July 2007.  A November 2012 rating decision granted a 10 percent rating for the Veteran's left knee degenerative joint disease, effective from November 2012.  

The Veteran's degenerative joint disease of the left and right knees is rated according to Diagnostic Codes 5010 and 5260.  Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. Degenerative arthritis is rated according to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a
Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both compensable (10 percent) limitation of extension (Diagnostic Code 5261) and compensable limitation of flexion (Diagnostic Code 5260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04.

The Veteran had a VA examination in March 2008.   The Veteran reported that he was an electronics technician involved in repairs of faxes and copy machines.  He reported that he did a lot of bending in his work and performed his work in a cramped position, which caused pain he described as constant.  He reported treatment with ibuprofen.  

The examiner noted that the Veteran's gait and station were within normal limits.  He did not appear to be favoring either lower extremity.  The Veteran could stand on his heels and toes without difficulty and was able to squat.  

Examination of the right knee revealed no capsular thickening or joint swelling.  There was mild subpatellar crepitation with extension and flexion of the knee.  The Veteran had range of motion of the right knee to 120 degrees without painful limitation.  The collateral cruciate ligaments were intact.  McMurray's sign was negative.  There was no evidence of rotary instability.  Examination of the left knee revealed no evidence of capsular swelling or thickening, no evidence of joint effusion and no crepitation.  There was some tenderness subjective to palpation of the patella itself during extension and flexion of the lower extremity.  The collateral cruciate ligaments were intact.  McMurray's sign was negative, and there was no rotary instability.  The Veteran had left knee flexion to 125 degrees without painful limitation.  

The examiner noted that the ranges of motion of the knees were the same with active and passive flexion and three repetitive motions.  There was no additional functional limitation due to pain, weakness, incoordination or flare-ups.  There were no assistive devices in place.  There were no incapacitating episodes or radiation of pain and no neurological findings of effects on the usual daily activities.  The examiner diagnosed right knee chondromalacia and patellofemoral syndrome of the left knee.    

VA outpatient treatment records dated in April 2008 reflect that the Veteran reported chronic pain in his knees.

In a February 2009 statement, the Veteran noted that he used knee braces.  He stated that his work required kneeling for long periods of time.  

The Veteran submitted several lay statements about his knee problems.  A lay statement dated in November 2008 noted that the Veteran was very athletic, and his athletic activities were hindered by his knee disabilities.  

A March 2010 lay statement indicated that the Veteran had difficulty kneeling or standing for long periods of time.  

A VA outpatient treatment record dated in November 2009 reflects that neoprene knee sleeves were issued to the Veteran.  A VA treatment record dated in November 2009 noted that the Veteran ambulated with a cane.  

The Veteran had a VA examination in November 2012.  Physical examination showed flexion of the right and left knee flexion to 95 degrees, with pain noted at 95 degrees bilaterally.  He had extension of both knees to 0 degrees.  The Veteran did not have additional limitation of motion with repetitive use testing.  Joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  There were no meniscal conditions.  There was no history of total joint replacement.  The Veteran did not have a history of arthroscopic surgery.  With regard to assistive devices, the Veteran reported that he regularly used braces.  

At the Board hearing in May 2013, the Veteran testified that he always had knee pain.  He stated that his knees gave out.  The Veteran testified that he had problems with his knee locking up when he was driving.  He indicated that he had gone to physical therapy for his knees.    

At a December 2013 VA examination, the Veteran reported progressive pain in both knees.  There was no redness, swelling or deformity of either knee.  There was no subluxation or dislocation of the patella of either knee.  The Veteran reported occasional buckling.  He reported that he used elastic knee braces.  He reported flare-ups that impacted the function of his knees.  He indicated that he experienced one flare-up per week with additional functional impairment associated with moderately severe pain.  

Upon physical examination, the Veteran had flexion of the right knee to 100 degrees, with objective evidence of painful motion at 85 degrees.  He had full extension of the right knee to 0 degrees with no objective evidence of painful motion.  Examination of the left knee showed flexion to 105 degrees, with pain noted at 90 degrees.  The Veteran had extension to 0 degrees with no objective evidence of painful motion.  Repetitive motion testing showed flexion of both knees to 90 degrees.  The examiner noted that there were flare-ups of the knees on a weekly basis, which would adversely impact any repetitive activities.  The examiner stated that flare-ups would cause a decline of 10 degrees of range of motion of each knee.  

Tests of anterior instability, medial-lateral instability and posterior instability were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have any meniscal conditions.  With regard to assistive devices, the examiner noted that the Veteran used braces for stability.  The examiner noted that there was x-ray evidence of degenerative arthritis of the knees.   The examiner diagnosed left and right knee arthritis.  The examiner indicated that no ligamentous instability was documented.   However, there was occasional buckling without locking, per history.  The examiner noted that a tiny effusion was noted in the knees on recent MRI.  

The Board finds that a 10 percent disability rating is warranted for degenerative joint disease of the left knee from July 11, 2007, based on evidence of painful motion of the left knee.  The range of motion of the left knee shown during the appeal period does not meet the criteria for a compensable rating based upon limitation of motion of the knee.  The March 2008 VA examination reflects that the Veteran reported painful motion of the left knee, such as constant knee pain with bending.  Painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  As there are findings of degenerative changes of the left knee and evidence of painful motion, the criteria of 38 C.F.R. § 4.59 are met.  Therefore, a 10 percent disability rating is warranted for degenerative joint disease of the left knee from July 11, 2007.  

The Board finds that a disability ratings greater than 10 percent are not warranted for degenerative joint disease of the left knee and right knees.  The evidence during the rating period does not show that flexion of either knee was limited to 30 degrees or extension limited to 15 degrees.  Accordingly, there is no basis for the assignment of a rating in excess of 10 percent for either knee under Diagnostic Codes 5260 or 5261.  Even when taking into account his complaints of painful motion, there are no findings of flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  Although the Veteran reported pain on VA examination, the pain did not result in additional functional loss so as to warrant a rating in excess of 10 percent for either knee. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system).

The Board has also considered whether higher disability ratings are warranted under any other diagnostic codes pertaining to the knees.  No other diagnostic code provides a basis for assignment of an increased rating during the appeal period.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, DCs 5256-5263; however, several of these diagnostic codes are not applicable to the Veteran's service-connected knee disabilities.  Diagnostic Code 5258 and 5259 are not applicable.  Although there is evidence of effusion shown on VA examination in 2014, there is no finding of dislocation or removal of semilunar cartilage.  It is not shown that the Veteran's knee disabilities involve ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, consideration of the disability under Diagnostic Codes 5256, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.  

Initial Ratings for Instability of the Left and Right Knees

A February 2014 rating decision granted service connection for instability of the left and right knees.  A 20 percent rating was assigned under Diagnostic Code 5257 for moderate instability of each knee.  

VA examinations dated in March 2008 and November 2012 show that no instability of the knees was identified.   

A VA treatment record dated in August 2013 reflects that the Veteran reported "giving out" of his knees.

The January 2014 reflects that the Veteran reported occasional buckling of the knees.  Tests for anterior instability, posterior instability and medial-lateral instability were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have any meniscal conditions.  The examiner noted that the Veteran used braces for stability.  The examiner indicated that no ligamentous instability was documented.  There was occasional buckling without locking per history.  

The above evidence establishes that instability of the right and left knees is manifested by occasional buckling of the knees.  The examination reports reflect that the Veteran uses knee braces for stability.  The objective findings on VA examination indicate that ligamentous instability is not documented.  The Board finds that the criteria for higher disability ratings in excess of 20 percent for instability of the left and right knees have not been met, as the evidence of record does not more nearly approximate moderately severe instability of the either knee.  As the preponderance of the evidence is against the claims for higher initial ratings for instability of the knees, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initial Rating for Fracture of the Left Fifth Metatarsal

A July 2007 rating decision granted service connection for fracture of the left fifth metatarsal.  A non-compensable rating was assigned from July 2007.  A February 2014 rating decision granted a 10 percent rating, pursuant to Diagnostic Code 5284.  

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate foot injuries are rated as 10 percent disabling.   Moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Service treatment records reflect that the Veteran was seen in May 1994 for a fracture of the left fifth metatarsal after playing basketball.  An August 1994 entry reflects that the Veteran reported left foot tenderness over the left metatarsal.  The record noted a healing fracture of the left fifth metatarsal.  Light duty was recommended.  

The Veteran had a VA examination in November 2012.  The examiner noted a history diagnosis of a fracture of the small toe of the left foot.  The examiner noted that the Veteran did not have Morton's neuralgia or hammertoe.  The Veteran did not have hallux rigidus, pes cavus or malunion or nonunion of the tarsal or metatarsal bones.  The examiner indicated that there were no other foot injuries present.  

Upon VA examination in December 2013, the left fifth toe was nontender.  The Veteran did not have metatarsalgia, Morton's neuroma, hammertoes, hallux valgus, hallux rigidus or claw foot.  The Veteran did not have malunion or nonunion of the metatarsal bones.  There were no other foot injuries.  Bilateral weak foot was not present.  There were no scars present.  The examiner concluded that there was no residual injury apparent on examination. 

The evidence during the appeal period reflects that the fracture of the small toe of the left foot is manifested by a healed fracture.  The evidence described above does not show left fifth toe disability productive of moderately severe impairment of the left foot.  Accordingly, a higher initial rating in excess of 10 percent is not warranted under Diagnostic Code 5284.  The evidence does not reflect that the Veteran's left fifth toe disability is manifested by weak foot, claw foot (pes cavus), malunion or nonunion of the metatarsal bones.  Accordingly, higher ratings in excess of 10 percent are not assignable under Diagnostic Codes 5277, 5278 or 5283. As the preponderance of the evidence is against the claim for a higher initial rating for fracture of the left fifth metatarsal, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
 therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's bilateral knee and left foot disabilities.  The rating criteria pertaining to  knee disabilities consider the overall severity of knee impairment, including limitation of motion and the degree of instability.  The criteria for foot disabilities consider the degree of severity of foot injury.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 10 percent for chondromalacia with degenerative joint disease of the right knee is denied.  

Prior to November 14, 2012, a 10 percent rating is granted for patellofemoral syndrome with degenerative joint disease of the left knee, subject to the laws and regulations governing the payment of monetary benefits.  

From November 14, 2012, a rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee is denied.  

An initial rating in excess of 20 percent for right knee instability is denied.  

An initial rating in excess of 20 percent for left knee instability is denied.

An initial rating in excess of 10 percent for fracture of the left fifth metatarsal is denied
REMAND

Service Connection for Pes Planus

The Veteran was afforded a VA examination for pes planus in December 2013.  The examiner diagnosed moderate bilateral pes planus, currently no orthotics used.  The examiner opined that there is currently no evidence that pes planus was permanently worsened by military activity.  The examiner opined that it was not aggravated during service beyond its natural progression.  The examiner reasoned that the Veteran has not received medical care and does not wear orthotics, as is the general treatment.  

A May 2013 VA outpatient treatment record shows that the Veteran received arch supports for foot pain.  VA outpatient treatment records dated in July 2013 show that the Veteran was seen in the podiatry clinic regarding pain in his feet.  On examination, a podiatrist noted flattening of the planter arch of both feet.  The podiatrist diagnosed bilateral hallux limitus.  The treatment record noted that the Veteran was casted for custom orthotics.

Another VA outpatient record dated in May 2013 noted tenderness of the bilateral hallux joints, most likely secondary to osteoarthritis of the knees.  

The Board finds that a remand is necessary to obtain an addendum opinion addressing VA treatment for foot disabilities.  The opinion should also address whether current pes planus is related to the Veteran's service-connected knee disabilities.    

Service Connection for a Right Ankle Disability

The Veteran asserts that his ankle injury is related to service.  At the Board hearing, he testified that he injured his ankles when he walked several miles carrying equipment.  The Veteran testified that his right ankle bothered him in service.  

Service treatment records do not reflect complaints or findings of a right ankle injury.  

VA outpatient treatment records dated in December 2007 reflect that the Veteran reported swelling in his right ankle after twisting it while walking one month earlier.  The Veteran reported that he went to the emergency room and was given crutches and ibuprofen.  A diagnosis of right ankle sprain was noted.  

The Veteran was afforded a VA examination of his right ankle in December 2013.  The examination showed plantar flexion of the right ankle to 35 degrees.  The examiner noted that the right ankle was injured as a civilian in November 2007.  The examiner indicated that a right ankle disability could not be ascribed to service, as there was no credible history relating to the right ankle.  The examiner opined that the right ankle was reasonably normal.    

In this case, a remand is warranted to obtain an addendum opinion from the examiner regarding the etiology of right ankle sprain.  The examiner should consider the Veteran's testimony of right ankle symptoms in service and since separation from service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the December 2013 VA examiner for an addendum medical opinion regarding the etiology of bilateral pes planus.  If that examiner is unavailable, the requested opinion should be obtained from an appropriate examiner.

A) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that bilateral pes planus, which pre-existed service, increased in severity as a result of service, and if so, whether there is clear and unmistakable evidence that any such increase in severity was beyond its natural progression.

B) The examiner should provide an opinion as to whether bilateral pes planus is aggravated (permanently worsened) by service-connected degenerative joint disease of the knees.  

The examiner should consider VA outpatient treatment records which reflect that the Veteran received arch supports and custom orthotics for his feet.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  Return the file to the December 2013 VA examiner for an addendum opinion regarding a right ankle disability.  If that examiner is unavailable, the requested opinion should be obtained from an appropriate examiner.

The examiner should provide an opinion as to whether right ankle sprain is at least as likely as not related to service. 

The examiner should consider the Veteran's credible testimony that he had right ankle symptoms in service during field exercises.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the benefits remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


